2/23/2015                                                                     TDCJ Offender Details

                                                                                                      TDCJ Home   ^^™ New Offender Search
 viTexas Department of Criminal Justice




   Offender Information Details
     Return to Search list,..




   SID Number:                                                            07151605

   TDCJ Number:                                                           01976356

   Name:                                                                  WILLIAMS,DREMAYNE DAMONE

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1993-05-21

   Maximum Sentence Date:                                                 2026-04-14

   Current Facility:                                                      J MIDDLETON

   Projected Release Date:                                                2026-04-14                              RECEIVED IN
                                                                                                             COURT OF CRIMALAPPEALS
   Parole Eligibility Date:                                               2020-04-13
                                                                                                                  FEB 23 2015
   Offender Visitation Eligible:                                          NO

    The offender is temporarily ineligible for visitation. Please call the offender's ADei Acosta, Ciern
   unit for any
   additional information.

    The visitation information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

    Scheduled Release Type:                                            Will be determined when release date is
                                                                       scheduled.

    Scheduled Release                                                  Will be determined when release date is
    Location:                                                          scheduled.




        Parole Review Information

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07151605                                                         1/2
2/23/2015                                                                     TDCJ Offender Details

   Offense History:
    Offense Date              Offense            Sentence Date County Case No. Sentence (YY-MM-DD)
       2011-06-13         AGG ROBBERY                 2014-12-15             HALE     A18897-1108      12-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(8)tdci.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07151605                               2/2